DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1 recites in line 4 “a plate stack configured to comprising”. The “configured to” should be deleted because it is not grammatically correct. Claim 7 recites “further comprising a ceramic liner is configured to be disposed”. The “is” should be deleted because it is not grammatically correct. Claims 10 and 19 recite “gas inject tube formed through the RF electrode”. This should be “gas injection tube formed through the RF electrode”. Appropriate correction is required.
The remaining claims are included for their dependency from a claim above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6, 15-16, and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as evidenced by Vila et al., hereinafter Vila (J. Nuclear Materials 253 (1998) 141-148) for claims 4-6, 16, and 19.
Regarding claim 4-6, 16, and 19, claims 4, 16, and 19 recite that the ceramic spacer is formed from a “low loss tangent dielectric material”. While the specification clarifies that “low loss tangent” is materials with a loss tangent in the range of 0.1 to 0.0001 (see [0056]), it does not clarify the temperature or frequency at which this is measured. Vila provides evidence that loss tangent of a material varies with frequency (Fig 1, 3-5) and with temperature (Fig 6). Therefore it is unclear at what temperature and frequency the material must have a loss tangent within the disclosed range to be considered a “low loss tangent”. Claim 5 provides materials but does not provide clarity regarding the temperature and frequency at which the material is considered “low loss tangent”. For purpose of examination on the merits for claims 4-5,16 and 19, any structure formed of “one or a combination” of the recited materials of claim 5 will be interpreted as inclusive of a “low loss tangent dielectric material” (note for claim 16 and 19, this is also the list of materials disclosed in the specification [0056]). Applicant is kindly requested to consider amending the claims to recite the ceramic spacer is formed of one of the claimed materials without recitation of it being a “low loss tangent dielectric material”.
Regarding claim 6, the claim recites the low loss dielectric material has a loss tangent in the range of 0.1 to 0.0001. However it does not recite the temperature or frequency at which this is measured. Vila provides evidence that loss tangent of a material varies with frequency (Fig 1, 3-5) and with temperature (Fig 6). Therefore it is unclear at what temperature and frequency the material must have a loss tangent within the claimed range. For purpose of examination on the merits, the claim will be interpreted as inclusive of the loss tangent of the material of the spacer is within the claimed range for at least one combination of temperature and frequency. As noted for claim 4, the claim is being interpreted as requiring one of the materials recited in claim 5 (note this is also the list of materials disclosed in the specification [0056]). Applicant is kindly requested to consider canceling claim 5 because no temperature and frequency for the values were recited in the specification.
Claim 15 recites the limitation "the gas channels of plasma blocking screen" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. The plasma blocking screen is not disclosed as having gas channels. Therefore, the instant limitation is interpreted as inclusive of referring to the gas channels of the gas distribution device because this has antecedent basis in claim 10 from which claim 15 depends.
Claim 20 is included for its dependency from claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0180954 of Yang et al., hereinafter Yang  in view of US Patent 5,882,411 of Zhao et al., hereinafter Zhao, as evidenced by Vila et al. (J. Nuclear Materials 253 (1998) 141-148), hereinafter Vila, for claims 4-6, and US Patent Application Publication 2014/0060572 of Yasumuro et al., hereinafter Yasumuro.
Regarding claim 1, Yang teaches a processing chamber component (abstract) for use in a processing chamber body facing an electrostatic chuck across a process region of the processing chamber body (Fig 1, note this is also directed to the intended use of the component and the component of Yang is capable of facing an electrostatic chuck instead of the substrate support 150 of Fig 1), the processing chamber component comprising: a plate stack (Fig 1-2) comprising: a first gas diffuser (plate about 120 Fig 1-2); a faceplate disposed below the first gas diffuser (106 Fig 1-2); a second diffuser disposed below the faceplate (110 Fig 1-2); a first plasma generation cavity disposed between the faceplate and the second diffuser (112 Fig 1-2); a gas distribution device downstream of the second diffuser (104 Fig 1-2), the gas distribution device comprising apertures (126 Fig 1-2) passing completely therethrough and gas channels (second set of channels [0035-0036]) which emerge from a side of the gas distribution device distal to the second diffuser and not from a side of the gas distribution device facing the second diffuser ([0035-0036] disclosed at supplying gas to region 130). Yang fails to teach a plasma blocking screen disposed below the gas distribution device; a lift plate mechanically supporting the plasma blocking screen; and a ceramic spacer disposed adjacent to the plasma blocking screen, the ceramic spacer disposed on a portion of the lift plate. Regarding the lift plate and ceramic spacer, Yang appears to demonstrate these as unnumbered structures below plate 104 in Fig 2 but does not disclose them. In the same field of endeavor of plasma processing apparatuses (abstract), Zhao teaches that plate stack for supplying or forming plasma in a processing chamber is supported by a lift plate (34 Fig 1 and col 1, ln 65-col 2, ln 10) and a ceramic spacer (46 Fig 1 and col 2, ln 20-30) is disposed on a portion of the lift plate (34, see Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang to include these structures because Zhao teaches they are known structures for supporting a plate stack (Fig 1) and for providing electrical isolation between the stack and the chamber (Fig 1 and col 2, ln 20-30). Regarding the plasma blocking screen, in the same field of endeavor of plasma processing apparatuses (abstract), Yasumuro teaches a plasma blocking screen (20 Fig 1 and [0039-0042])  and teaches it is mechanically supported by the ceiling portion (12c Fig 2) [0040]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang and Yang in view of Zhao to include this structure because Yasumuro teaches it allows for control of the species passing through to the substrate [0039-0042] and improves uniformity of the irradiated substrate [0050]. In the combination, the plasma blocking screen is below the gas distribution device because Yasumuro demonstrates it as the lowest structure (Fig 1-2). Further, this represents a mere rearrangement of parts. Regarding the ceramic spacer being disposed adjacent to the plasma blocking screen, Zhao has taught the ceramic spacer as adjacent to the lowest plate of the stack (Fig 1) and alternatively in an embodiment in which the plate 20 of Yasumuro is coupled to the lift plate (34 Fig 1) of Zhao, the structures are still adjacent because the lift plate contacts the ceramic spacer in Zhao and because they are near or close to each other (note this is a definition of “adjacent”) because both are at the top portion of the interior of the chamber. Regarding the reference to an electrostatic chuck, it is additionally noted that Yasumuro teaches an electrostatic chuck (14a Fig 1) as part of the supporting table (14) and for gripping the substrate during processing [0031].
Regarding claim 2, the combination remains as applied to claim 1 above. In the combination as applied, a plenum cavity is formed between the gas distribution device (lowest plate of Yang) and the plasma blocking screen (lower plate 20 of Yasumuro added to beneath the lowest plate of Yang in the combination as applied to claim 1).
Regarding claim 4-6, the combination remains as applied to claim 1 above. Zhao teaches the ceramic spacer is formed of alumina (46 Fig 1 and col 2, ln 20-30). Regarding the loss tangent of the alumina, it is noted that claim 5 recites alumina as a low loss tangent material and [0056] indicates it is one. Additionally, Vila provides evidence that both high and low purity alumina  have loss tangents in the claimed range over a variety of frequencies and at room temperature (Fig 1) and over a variety of temperatures at a frequency of 16 GHz (Fig 6). Therefore the alumina of Zhao is a low loss tangent dielectric and has a loss tangent within the claimed range for at least one temperature and frequency regardless of whether it is low or high purity. 
Regarding claim 7, Yang is silent as to a pumping liner. Zhao teaches a ceramic pumping liner (38 and 16 Fig 1 and col 2, ln 1-10 and col 4, ln 55-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang to include such structures because Zhao teaches they may be included in the process chamber (col 4, ln 55-65) and optimize gas flow (col 4, ln 55-65).
Regarding claim 8, Yang teaches an isolator (108 Fig 1-2) between the face plate (106 Fig 1-2) and the second diffuser (110 Fig 1-2) and electrically insulating the faceplate from the second diffuser [0028].
Regarding claim 9, in the combination as applied, the plasma blocking screen (20 of Yasumuro) is grounded through contact with the lift plate (contact with supporting plate 12c in Fig 1-2 which is analogous to 34 of Zhao in the combination).
Claim(s) 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US Patent Application Publication 2007/0264443 of Choi et al., hereinafter Choi, Zhao, as evidenced by Vila for claims 16 and 19-20, and Yasumuro.
Regarding claim 10, Yang teaches a processing chamber (abstract and Fig 1) comprising: a chamber body defining a processing region (100 Fig 1 [0027]); a substrate support (150 Fig 1) disposed within the processing region (Fig 1); a plate stack disposed above the substrate support assembly, the plate stack comprising: a gas injection tube (116 Fig 1-2), a first gas diffuser (plate about 120 Fig 1-2) electrically coupled to the gas injection tube (Fig 1-2, they are formed as one piece); a faceplate disposed below the first gas diffuser (106 Fig 1-2); a second diffuser disposed below the faceplate (110 Fig 1-2); a first plasma generation cavity disposed between the faceplate and the second diffuser (112 Fig 1-2); a gas distribution device downstream of the second diffuser (104 Fig 1-2), the gas distribution device comprising apertures (126 Fig 1-2) passing completely therethrough and gas channels (second set of channels [0035-0036]) which emerge from a side of the gas distribution device distal to the second diffuser and not from a side of the gas distribution device facing the second diffuser ([0035-0036] disclosed at supplying gas to region 130). Yang fails to teach an RF electrode, the gas injection tube formed through the RF electrode, and the first gas diffuser electrically coupled to the RF electrode, a plasma blocking screen disposed below the gas distribution device; a lift plate mechanically supporting the plasma blocking screen; and a ceramic spacer disposed adjacent to the plasma blocking screen, the ceramic spacer disposed on a portion of the lift plate. Regarding the RF electrode, the gas injection tube formed through the RF electrode, and the first gas diffuser electrically coupled to the RF electrode, in the same field of endeavor of plasma processing apparatuses, Choi teaches an RF electrode (112 Fig 4 and [0028]) an gas injection tube formed through it (cavity and inner surface of 112 Fig 4 and [0028], note [0028] teaches this is both an electrode and gas conduit), the gas diffuser electrically coupled to the RF electrode [0028] (and Fig 4 also note that Yang has demonstrated them as one structure which would render them electrically coupled). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang to include the remote plasma supply structure of Choi because Yang teaches remote plasma supply but fails to explain the structures of such a device. Regarding the lift plate and ceramic spacer, Yang appears to demonstrate these as unnumbered structures below plate 104 in Fig 2 but does not disclose them. In the same field of endeavor of plasma processing apparatuses (abstract), Zhao teaches that plate stack for supplying or forming plasma in a processing chamber is supported by a lift plate (34 Fig 1 and col 1, ln 65-col 2, ln 10) and a ceramic spacer (46 Fig 1 and col 2, ln 20-30) is disposed on a portion of the lift plate (34, see Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang to include these structures because Zhao teaches they are known structures for supporting a plate stack (Fig 1) and for providing electrical isolation between the stack and the chamber (Fig 1 and col 2, ln 20-30). Regarding the plasma blocking screen, in the same field of endeavor of plasma processing apparatuses (abstract), Yasumuro teaches a plasma blocking screen (20 Fig 1 and [0039-0042])  and teaches it is mechanically supported by the ceiling portion (12c Fig 2) [0040]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang and Yang in view of Zhao to include this structure because Yasumuro teaches it allows for control of the species passing through to the substrate [0039-0042] and improves uniformity of the irradiated substrate [0050]. In the combination, the plasma blocking screen is below the gas distribution device because Yasumuro demonstrates it as the lowest structure (Fig 1-2). Further, this represents a mere rearrangement of parts. Regarding the ceramic spacer being disposed adjacent to the plasma blocking screen, Zhao has taught the ceramic spacer as adjacent to the lowest plate of the stack (Fig 1) and alternatively in an embodiment in which the plate 20 of Yasumuro is coupled to the lift plate (34 Fig 1) of Zhao, the structures are still adjacent because the lift plate contacts the ceramic spacer in Zhao and because they are near or close to each other (note this is a definition of “adjacent”) because both are at the top portion of the interior of the chamber. Regarding the reference to an electrostatic chuck, it is additionally noted that Yasumuro teaches an electrostatic chuck (14a Fig 1) as part of the supporting table (14) and for gripping the substrate during processing [0031].
Regarding claim 11, the combination remains as applied to claim 10 above. Yang teaches a gas source but fails to disclose a gas manifold. Yasumuro teaches the gas supply includes a gas manifold (GS Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang to include a gas manifold because Yasumuro teaches this is a functional alternative gas supply source for control of a plurality of gasses [0034]. The ability to provide a plurality of gases provides increased control and flexibility of the process being performed by the apparatus.
Regarding claim 12, the combination remains as applied to claim 11 above. Choi teaches the RF and gas injection tube (112 Fig 4) further includes a flow centering insert (108 Fig 4 [0014]) comprising a ring with a single aperture (406 Fig 4 and [0014]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include this because Choi teaches it increase the pressure in the conduit and decreases the formation of a parasitic plasma [0035].
Regarding claim 13, Yang teaches the second diffuser (110 Fig 1-2) is an electrode [0031] and has a plurality of apertures pasting therethrough [0032].
Regarding claim 15, Yang as applied to claim 1 teaches the gas channels of the gas distribution device are configured the face the substrate support (facing 130 which is above the substrate support, Fig 1-2) [0035] and teaches a they are across the process region (annular openings around the circular openings of 126 [0035] and Fig 2).
Regarding claim 16, the combination remains as applied to claim 10 above. Zhao teaches the ceramic spacer is formed of alumina (46 Fig 1 and col 2, ln 20-30). Regarding the loss tangent of the alumina, it is noted that claim 5 recites alumina as a low loss tangent material and [0056] indicates it is one. Additionally, Vila provides evidence that both high and low purity alumina  have loss tangents in the claimed range over a variety of frequencies and at room temperature (Fig 1) and over a variety of temperatures at a frequency of 16 GHz (Fig 6). Therefore the alumina of Zhao is a low loss tangent dielectric and has a loss tangent within the claimed range for at least one temperature and frequency regardless of whether it is low or high purity. 
Regarding claim 17, Yang is silent as to a pumping liner. Zhao teaches a ceramic pumping liner (38 and 16 Fig 1 and col 2, ln 1-10 and col 4, ln 55-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yang to include such structures because Zhao teaches they may be included in the process chamber (col 4, ln 55-65) and optimize gas flow (col 4, ln 55-65).
Regarding claim 18, Yang teaches an isolator (108 Fig 1-2) between the face plate (106 Fig 1-2) and the second diffuser (110 Fig 1-2) and electrically insulating the faceplate from the second diffuser [0028].
Regarding independent claim 19, the combination remains as applied to analogous limitations of claims 10 and 16-18 above.
Regarding claim 20, Yang as applied to claim 10 and 19 above teaches the gas channels of the gas distribution device are configured the face the substrate support (facing 130 which is above the substrate support, Fig 1-2) [0035].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Choi, Zhao, and Yasumuro as applied to claim 13 above, and further in view of US Patent Application Publication 2008/0178807 of Wang et al., hereinafter Wang.
The combination remains as applied to claim 13 above. The combination fails to teach the limitations regarding the relative size of the apertures. In the same field of endeavor of a plasma processing apparatus (abstract), Wang teaches that a plate (257 Fig 3A-B) with apertures above the gas distribution device (plate 258 Fig 3A-B) has apertures  with a  diameter of 1.27 mm (small holes) and 1.59  mm (large holes) [0046] and that the gas distribution device (plate 258 Fig 3B) has holes (262 Fig 3B) with a diameter of 7.67 mm [0049]. This is more than three times the diameter of the upper plate holes. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include this arrangement of smaller holes above the larger holes because Wang teaches this combination works together to improve the plasma uniformity [0045].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,700. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,504,700 include all the limitations of instant claims 1-3 and 7-9. 
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,700 in view of Zhao as evidenced by Vila. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,504,700 include all the limitations of instant claims 4-6 except for the material of the ceramic spacer. Zhao teaches the ceramic spacer is formed of alumina (46 Fig 1 and col 2, ln 20-30). Regarding the loss tangent of the alumina, it is noted that claim 5 recites alumina as a low loss tangent material. Additionally, Vila provides evidence that both high and low purity alumina  have loss tangents in the claimed range over a variety of frequencies and at room temperature (Fig 1) and over a variety of temperatures at a frequency of 16 GHz (Fig 6). Therefore the alumina of Zhao is a low loss tangent dielectric and has a loss tangent within the claimed range for at least one temperature and frequency regardless of whether it is low or high purity. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the claims 1-20 of US 10,504,700 to include alumina as the spacer material because Zhao teaches this as a known spacer material for a plasma plate support.
Claims 10-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,700 in view of Choi. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,504,700 include all the limitations of instant claims 10-15 and 17-18 except for the inclusion of the RF electrode, gas injection tube formed through the RF electrode and first diffuser coupled to the RF electrode. Choi teaches an RF electrode (112 Fig 4 and [0028]) an gas injection tube formed through it (cavity and inner surface of 112 Fig 4 and [0028], note [0028] teaches this is both an electrode and gas conduit), the gas diffuser electrically coupled to the RF electrode [0028] (and Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-20 of US 10,504,700 to include the remote plasma supply structure of Choi because claims 1-20 of US 10,504,700 recite plasma supply but fails to recite the structures of such a device. Regarding the relative size of the apertures (claim 14) this represents routine optimization to achieve the desired plasma and gas flow dynamics.
Claims 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,700 in view of Choi and Zhao, as evidenced by Vila. The analysis as applied to claims 10-15 and 17-18 above remains. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,504,700 in view of Choi include all the limitations of instant claims 16 and 19-20 except for the material of the ceramic spacer. Zhao teaches the ceramic spacer is formed of alumina (46 Fig 1 and col 2, ln 20-30). Regarding the loss tangent of the alumina, it is noted that claim 5 recites alumina as a low loss tangent material. Additionally, Vila provides evidence that both high and low purity alumina  have loss tangents in the claimed range over a variety of frequencies and at room temperature (Fig 1) and over a variety of temperatures at a frequency of 16 GHz (Fig 6). Therefore the alumina of Zhao is a low loss tangent dielectric and has a loss tangent within the claimed range for at least one temperature and frequency regardless of whether it is low or high purity. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the claims 1-20 of US 10,504,700 to include alumina as the spacer material because Zhao teaches this as a known spacer material for a plasma plate support.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,004661. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of US 11,004,661 include all the limitations of instant claims 1-20. Regarding the relative size of the apertures (claim 14) this represents routine optimization to achieve the desired plasma and gas flow dynamics.
Allowable Subject Matter
Claim 3 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims with the correction required by the objections to claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to teach or fairly suggest all the limitations of instant claim 3 regarding a thickness of the ceramic spacer leaves a gap between the plasma blocking screen and the ceramic spacer within the context of the plate stack as claimed, the plasma blocking screen as claimed, the lift plate as claimed, and the ceramic spacer as claimed. The prior art presented herewith fails to teach or fairly suggest the limitation regarding the spacer thickness leaving a gap. Additionally the prior art presented in US application 14/994,425, now US 11,004,661, of which the instant application is a continuation, failed to teach or fairly suggest the limitation regarding the gap within the context of the plate structure as a whole as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,106,625 also teaches a plate stack with a lift plate (66) and an isolator (64) Fig 1. US 7013834 teaches a grounded plate for plasma blocking (Fig 9, plate 412).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716